737 N.W.2d 344 (2007)
Mary R. OLDS, Respondent,
v.
LUTHERAN SOCIAL SERVICES OF MINNESOTA, Self-Insured/Comp-Cost, Inc., Relators, and
Twin Cities Spine Center, Intervenor.
No. A07-932.
Supreme Court of Minnesota.
August 21, 2007.
David L. Christianson, Ted A. Johnson, Cronan, Pearson, Quinlivan, P.A., Minneapolis, MN, for Relator.
Steven M. Bradt, Bradt Law Offices, P.A., Grand Rapids, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed April 9, 2007, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Alan C. Page
Associate Justice